On Application for Rehearing.
PER CURIAM.
On application for rehearing plaintiff Marcel L. Pothier complains that our judgment reducing the award to him to the sum of $175 failed to give him legal interest from judicial demand. Applicant 'is in error in this contention. The judgment of the Court of Appeal awarded him legal interest from judicial demand and all costs, and in our decree we amended the judgment of the Court of Appeal by reducing the award to $175 and affirmed that judgment- as amended. This means that the award of $175 carried with it interest from judicial demand and all costs.
Rehearing refused.